DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 4, please replace “a group” with “the group”. 

Claim 3 is objected to because of the following informalities:  In line 1, please replace “comprises” with “represents” so that language is consistent with that recited in claim 2, line 2. 

Claim 4 is objected to because of the following informalities:  In line 2, please replace “comprises” with “is” so that language is consistent with that recited in claim 1, line 4. 

Claim 5 is objected to because of the following informalities:  In line 1, please replace “comprises” with “is” so that language is consistent with that recited in claim 1, line 4. 

Claim 5 is objected to because of the following informalities:  In line 2, please replace “a group” with “the group”. 

Claim 6 is objected to because of the following informalities:  In line 3, please replace “a group” with “the group”. 

Claim 7 is objected to because of the following informalities:  In line 4, please replace “a group” with “the group”. 

Claim 9 is objected to because of the following informalities:  In line 1, please replace “comprises” with “represents” so that language is consistent with that recited in claim 8, line 2. 

Claim 10 is objected to because of the following informalities:  In line 2, please replace “comprises” with “is” so that language is consistent with that recited in claim 7, line 4. 

Claim 11 is objected to because of the following informalities:  In line 1, please replace “comprises” with “is” so that language is consistent with that recited in claim 7, line 4. 

Claim 11 is objected to because of the following informalities:  In line 2, please replace “a group” with “the group”. 

Claim 12 is objected to because of the following informalities:  In line 3, please replace “a group” with “the group”. 

Claim 16 is objected to because of the following informalities:  On page 29, line 2, please replace “a group” with “the group”. 

Claim 17 is objected to because of the following informalities:  In line 2, please replace “using” with “with”. 

Claim 18 is objected to because of the following informalities:  In line 2, please replace “using a” with “with”. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Process claims need to recite at least one positive step written in active voice (i.e., “using” versus “is used”).  Furthermore, recitation of the verb “using” renders a claim indefinite because claim does not set forth any direction as to how “using” is actually carried out.  Accordingly, one of ordinary skill in the art would not be apprised of the scope of claim or how to carry out claimed invention.  
As an example, a rejection of claim 13 under 35 U.S.C. 112(b) may be overcome by rewriting claim as, “A process for carrying out an ethylene-based metathesis reaction of a linear or cyclic alkene compound comprising … in the presence of the ruthenium complex catalyst according to claim 7.”

Claim 16 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Recitation of the verb “using” in lines 6 and 8 renders the claim indefinite because it is unclear how said “using” is actually carried out.  Accordingly, one of ordinary skill in the art would not be apprised of the scope of claim or how to carry out claimed invention. 
Claim is also indefinite because the fourth step does not define a process relative to, or involving, the product from the third step.  Claim is also indefinite because the fifth step does not define a process relative to, or involving, the product from the fourth step.   
As an example, a rejection of claim 16 under 35 U.S.C. 112(b) may be overcome by rewriting the fourth step as, “a fourth step of forming an imine by reaction of the fluoropyridine carboxaldehyde with an aniline compound”.  Such recitation includes, and allows for, reaction of the fluoropyridine carboxaldehyde with aniline derivatives such as MEP, DEP, DIPP, IPP, and TBP.  A rejection of claim 16 under 35 U.S.C. 112(b) may be overcome by rewriting the fifth step as, “ a fifth step of forming a ligand … cyclization reaction of the imine with AgOTf…”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alcarazo et al. (J. Am. Chem. Soc. 2005, 127, 3290-3291).
Alcarazo et al. discloses ligand 2b corresponding to the ligand of instant claims in which R1 is Me and R2 is benzyl.  Ligand 2c corresponds to claimed ligand in which R1 is H and R2 is benzyl.  Ligand 2e corresponds to claimed ligand in which R1 is Me and R2 is mesityl.  Finally, ligand 2f corresponds to the ligand of instant claims in which R1 is H and R2 is t-butyl.  In all cases, substituent R1 located on the carbon adjacent to the bridgehead nitrogen atom is smaller than substituent R2 located on the other ring nitrogen atom.  

Drawings
Figure 2 is objected to because the structure of the imine formed after the third step is incorrect.  Please replace the current structure, shown below left, with the correct structure shown below, right.

                      
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Conclusion
22.	Subject of claims 7-19 are patentably distinct over the disclosure of Alcarazo et al. (J. Am. Chem. Soc. 2005, 127, 3290-3291).  Claims will be allowable upon appropriate corrections to obviate claim objections an upon appropriate amendments to overcome claim rejections under 35 U.S.C. 112(b), supra.  For purposes of filling out PTO-892, status of claims 8 and 19 are listed as “objected to”.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/
Primary Examiner, Art Unit 1762
February 22, 2022